LOB RANO, J.,
dissent's with reasons.
|,I respectfully dissent. I would vacate the trial court’s ruling that granted the defendant’s motion to quash the August 22, 2013 indictment. I would remand this matter for further proceedings to allow the trial court to determine whether the August 22, 2013 indictment1 was implicitly dismissed by the superseding indictment filed on August 29, 2013 against the defendant, which was the subject matter in State v. Jones, 2014-0014 (La.App. 4 Cir. 6/11/44), 144 So.3d 122.2 See State v. Williams, 2012-687, p. 3 (La.App. 5 Cir. *8385/16/13), 119 So.3d 228, 230 (where the court held that a “superseding indictment implicitly dismisses a first indictment.”).

. On August 22, 2013, the grand jury returned a bill of indictment that charged defendant with the following charges: (1) the February 24, 2013 attempted second degree murder of Orlando Richmon; and (2) the April 23, 2013 second degree murder of Orlando Richmon.


. On August 29, 2013, the grand jury returned a bill of indictment that charged defendant with the following charges: (1) the February 24, 2013 attempted second degree murder of Orlando Richmon; (2) the April 23, 2013 second degree murder of Orlando Richmon; (3) the April 23, 2013 second degree murder of Desmond Bell; and (4) the April 23, 2013 attempted second degree murder of Daymond Harris.